EXHIBIT 10.1
 
HNI Corporation 408 East Second Street, Muscatine, Iowa 52761, Tel 563 272 7400,
Fax  563 272 7217, www.hnicorp.com
 
[hni_logo.jpg]




   CONFIDENTIAL

                                [Date]


                    [Participant Name]
                    [Job Title]
                    [Operating Company]
                    [Address]
                    [City, State, Zip Code]




                    Re:  HNI Corporation 2007 Stock-Based Compensation Plan:
                  Restricted Stock Unit Award Agreement


                    Dear [First Name]:

 
                  Congratulations on your selection as a Participant who will
receive Restricted Stock Units under the HNI Corporation 2007 Stock-Based
Compensation Plan.  This Award Agreement provides a brief summary of your rights
under the Plan.  Capitalized terms found but not defined in this Award
Agreement are defined in the Plan.


                   The Plan provides complete details of all of your rights
under the Plan and this Award Agreement, as well as all of the conditions and
limitations affecting your rights.  If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan's terms shall
completely supersede and replace the conflicting terms of this Award Agreement.

 
Overview of Your Restricted Stock Unit Grant
  1.  
Number of Restricted Stock Units Granted:
  2.  
Date of Grant:
  3.  
Vesting of Restricted Stock Units:  Subject to the terms of Section 7 below,
100% of the Restricted Stock Units granted above will vest on [Vesting Date].
  4.  
Impact of Vesting of Restricted Stock Units:  You will be issued Shares equal to
the number of Restricted Stock Units granted above on the vesting date.  A
portion of the Shares will be withheld to pay applicable withholding taxes due
on the vesting date.
  5.  
Stockholder Rights:  Prior to the time that your Restricted Stock Units vest and
the Corporation has issued Shares relating to such Restricted Stock Units, you
will not be deemed to be the holder of, or to have any of the rights of a holder
with respect to, any Shares deliverable with respect to such Restricted Stock
Units.  Restricted Stock Units will not pay or accrue dividends.


 
 

--------------------------------------------------------------------------------

 
                              [Date]
                              Page 2

 

 

  6.  
Non-Transferability of Restricted Stock Units:
     
(a)
No assignment or transfer of Restricted Stock Units, whether voluntary or
involuntary, by operation of law or otherwise, can be made except by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation.
 
     
(b)
Notwithstanding the preceding paragraph, you may transfer your Restricted Stock
Units to one or more family member (as such term is used in the Plan) or to one
or more trusts established solely for the benefit of one or more family member
or to one or more partnerships in which the only partners are family members;
provided, however, that (i) no such transfer shall be effective unless you
deliver reasonable prior notice thereof to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions that shall have been made applicable thereto by,
the Committee or the Board, (ii) any such transferee shall be subject to the
same terms and conditions hereunder as you are and (iii) such transfer can not
be made for value.
 
  7.  
Termination of Employment:
 
     
(a)
By Death or Disability:  Restricted Stock Units which are outstanding as of the
date of death or disability (as such term is used in the Plan) shall become
immediately 100% vested, provided you are employed by the Corporation on the
date of death or disability.
 
     
(b)
For other reasons:  Restricted Stock Units which are not vested as of the date
of employment termination for reasons other than those specified in Section 7(a)
or Section 8 shall immediately terminate, and shall be forfeited to the
Corporation.
 
  8.  
Change in Control:  In the event of a Change in Control, all Restricted Stock
Units shall become fully vested and Section 10.1 of the Plan will apply.

 
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
and returning the attached Agreement to Participate to the Vice President,
Member and Community Relations.  Please make a copy of the Agreement to
Participate for your files.


                  Refer any questions you may have regarding your grant of
Restricted Stock Units to the Vice President, Member and Community
Relations.  Once again, congratulations on the receipt of your restricted stock
unit award.

 
               Sincerely,




                   [Name]
                   [Title]
 
                   Enc.

 
 

--------------------------------------------------------------------------------

 



HNI Corporation 2007 Stock-Based Compensation Plan:
Restricted Stock Unit Award


Agreement to Participate


By signing this Agreement to Participate and returning it to the Vice President,
Member and Community Relations, I acknowledge that I have read the Award
Agreement and the Plan, and that I fully understand all of my rights thereunder,
as well as all of the terms and conditions which may limit the vesting of the
Restricted Stock Units.




__________________________________________                                                                           _________________
                [Participant
Name]                                                                                                                                Date

 
 

--------------------------------------------------------------------------------

 
